I concur in the conclusion reached in Justice Dunlap's opinion. But I am not at this time prepared to commit myself to the holding that under the facts alleged in appellant's complaint, appellant had the option to claim compensation under the Workmens' Compensation Act or proceed in the District Court to recover damages alleged to have been sustained.
It is my present opinion that under the facts alleged in the complaint, sole jurisdiction is in the District Court. Moreover, I am not persuaded that we are called upon to decide whether or not appellant had a choice of remedies. The pertinent question here for determination is whether or not the complaint states a cause of action over which the District Court has jurisdiction.